MEMORANDUM**
Washington state prisoner Elias Gonzalez appeals pro se the district court’s order dismissing his 42 U.S.C. § 1983 action without prejudice pursuant to the screening provisions of 28 U.S.C. § 1915A(a). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the dismissal de novo, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
Gonzalez alleges the Appellees withheld transcripts from him in his criminal case, thereby precluding an effective appeal of the jury instructions. If successful, Gonzalez’s claim would necessarily imply the invalidity of his conviction, and is therefore barred by Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). See also Butterfield v. Bail, 120 F.3d 1023, 1025 (9th Cir.1997). The claims Gonzalez raises in his amended complaint are likewise precluded by Heck. See id.
We deny Gonzalez’s motion for appointment of appellate counsel.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.